Citation Nr: 1627581	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  13-13 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for migraine headaches. 

2.  Entitlement to a rating in excess of 10 percent for right knee strain prior to March 30, 2015, and a compensable rating from March 30, 2015.  

3.  Entitlement to an increased initial rating for bipolar disorder with posttraumatic stress disorder (PTSD), rated as 10 percent disabling prior October 2, 2010, 30 percent disabling prior to October 30, 2014 and from January 1, 2015 to March 29, 2015, and in excess of 70 percent since March 30, 2015.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) for the period prior to March 30, 2015.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2000 to June 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2016, the Veteran testified at a hearing before the undersigned Veterans' Law Judge.  A transcript of that hearing is of record.

An October 2008 rating decision granted service connection for bipolar disorder and assigned an initial rating of 10 percent.  Within one year of the rating decision, additional evidence, in the form of a September 2009 VA psychiatric examination report and additional VA treatment records, was associated with the record.  As the additional evidence constitutes new and material evidence and was received within one year of the October 2008 rating decision, that evidence prevented the October 2008 rating decision from becoming final.  Thereafter, a January 2010 rating decision confirmed and continued the Veteran's 10 percent rating for bipolar disorder.  Within one year of that rating decision, additional evidence in the form of a November 2010 VA psychiatric examination was associated with the record.  The claim was readjudicated in March 2011 rating decision, which increased the Veteran's rating for bipolar disorder to 30 percent disabling, effective October 2, 2010.  The Veteran timely appealed.  In light of the above, the current appeal relates back to the initial grant of service connection for bipolar disorder.  See 38 C.F.R. § 3.156(b) (2015) (stating that if new and material evidence is received within the relevant appeal period, the evidence is to be considered as having been filed in connection with the pending claim).  See also Bond v. Shinseki, 659 F.3d 1362, 1368 (Fed. Cir. 2011); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  In September 2014, the Veteran filed a claim for a TDIU due to his PTSD.  Accordingly, that issue has been added to the cover page.

During the pendency of the appeal, a February 2015 rating decision granted the Veteran a temporary total evaluation for his bipolar disorder from October 30, 2014 to December 31, 2014, due to a hospitalization longer than 21 days.  As the Veteran was receiving a total disability rating for this period, it renders moot his increased rating claim for bipolar disorder and his claim for TDIU for that period. 

A May 2015 rating decision increased the Veteran's disability rating for his bipolar disorder to 70 percent disabling, and granted entitlement to TDIU, both of which were effective March 30, 2015.  The May 2015 rating decision did not award the maximum schedular rating for bipolar disorder or award TDIU for the full pendency of the appeal.  As such, it does not constitute a full grant of the benefits possible and the matters remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The issues of entitlement to an increased initial rating for bipolar disorder and entitlement to a TDIU for the period prior to March 30, 2015 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  At his April 2016 Board hearing, the Veteran withdrew from appellate review his claim of entitlement to an increased rating for migraine headaches. 

2.  At his April 2016 Board hearing, the Veteran withdrew from appellate review his claim of entitlement to an increased rating for a right knee strain.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal as to the issue of entitlement to an increased rating for migraine headaches have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of an appeal as to the issue of entitlement to an increased rating for a right knee strain have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2015). 

At his April 2016 hearing, the Veteran requested to withdraw his claims of entitlement to increased ratings for migraine headaches and a right knee strain.  Thus, the Veteran has withdrawn the appeals on these issues and there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on these issues and they are dismissed.



ORDER

The appeal as to the issue of entitlement to an increased rating for migraine headaches is dismissed.

The appeal as to the issue of entitlement to an increased rating for a right knee strain is dismissed.


REMAND

Review of the claims file indicates that there are outstanding VA records.  Specifically, a September 3, 2014 VA treatment record noted that an August 29, 2014 record had been scanned into VistA imaging.  While the record does not indicate the subject to which the scanned record related, an addendum note dated August 29, 2014 suggests that it was the Veteran's PTSD-RRTP application that had been submitted on his behalf to the admissions coordinator.  Additionally, a November 24, 2010 VA treatment record indicated that a non-VA treatment record from October 25, 2010 was scanned into VistA imaging.  It is unclear what condition the non-VA treatment record pertained to; accordingly, the Board cannot exclude the possibility that it may be relevant to the pending appeals.  The record also indicates that the Veteran receives ongoing VA treatment.  Accordingly, on remand the VistA Imaging records referenced in the September 3, 2014 and November 24, 2010 treatment records, as well as any updated VA medical records must be associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The evidence of record also suggests there are outstanding private treatment records that may be relevant to the Veteran's psychiatric claim.  In July 2008 the Veteran submitted a VA 21-4142 authorizing VA to obtain treatment records from Dr. J. J. from October 2007 through June 2008 pertaining to the Veteran's PTSD and bi-polar disorder.  While the Veteran submitted private treatment records, which included an October 2007 treatment record from Dr. J. J., his submission does not contain records for the entire authorized period.  To date, VA has not requested or otherwise obtained completed records from Dr. J. J.  Accordingly, on remand reasonable efforts must be made to obtain all relevant private treatment records.  

With regard to Veteran's TDIU claim, in a September 2014 statement the Veteran asserted that his service-connected psychiatric disorder prevented him from maintaining stable employment.  The Veteran requested extraschedular TDIU.  While the Veteran has been granted TDIU effective March 30, 2015, he asserts that he was unable to gain or maintain substantially gainful employment prior to that date.  At present, the Veteran does not meet the schedular requirements for a TDIU prior to March 30, 2015.  VA regulations provide that if a Veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a) (2015), rating boards should refer to the Director, Compensation Service for extraschedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b) (2015).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  The record indicates that the Veteran did not have fulltime employment from August 2011 to June 2013 or from August 2014 until his inpatient admission in October 2014.  VA treatment records suggest that the Veteran may have obtained employment after his inpatient treatment discharge on December 31, 2014 until March 30, 2015.  Specifically, a December 18, 2014 VA treatment record indicated that the Veteran accepted a job as a drug and alcohol counselor, which he would begin after his graduation from inpatient treatment.  However, employment information for this period has not been obtained.  Accordingly, on remand, employment and income information for this period is necessary to determine whether the Veteran had substantially gainful employment, and thereafter the AOJ should determine whether referral of the claim to the Director of Compensation for consideration of an extraschedular TDIU under 38 C.F.R. § 4.16(b) (2015) is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records from April 30, 2015 to present, as well as the records referenced in the September 3, 2014 and November 24, 2010 VA treatment records that were scanned into VistA.  These records must be made a part of the Veteran's file so that they can be reviewed by the Board.

2.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his service-connected disabilities, including Dr. J. J.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran should be notified of such.

3.  Ask the Veteran to fully complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to include any self-employment / consulting work and his annual income from such employment from June 2008 to September 2008 and from August 2014 to March 30, 2015.  

Employment information should be obtained as necessary in response to any information provided by the Veteran.

4.  If warranted, refer the claim to the Director of Compensation for consideration of an extraschedular TDIU under 38 C.F.R. § 4.16(b) (2015).

5.  After completing the above and any other development deemed necessary, to include providing a contemporaneous psychiatric examination and obtaining a retrospective vocation assessment if warranted based on the evidence obtained on remand, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


